DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020, has been entered.
Response to Amendment
Claims 14-33 remain pending in the application. Applicant’s amendments to the Specification have overcome the objections to the Specification and Drawings previously set forth in the Final Office Action mailed September 15, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
claim 14, the subject matter not supported by the original disclosure is “the target paddles being oriented in a plane which is parallel to a plane defined by the first rocking member” in lines 3-4. As originally disclosed, the target paddles (104R, 104F, Fig. 1) are oriented in the same plane as the respective rocking member (101). The original disclosure does not describe target paddles oriented in a plane parallel to (i.e., not intersecting) the plane defined by the respective rocking member. Therefore, the original disclosure would not reasonable convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the limitation “the target paddles being oriented in a plane which is parallel to a plane defined by the first rocking member” in lines 3-4 renders the claim indefinite, because this limitation appears to be inconsistent with the invention as disclosed. The specification does not describe target paddles being oriented in a plane parallel to a plane defined by the first rocking member, as discussed above in the rejection under 35 USC 112(a). Due to the inconsistency between the specification and the claims, it is unclear what arrangement of target paddles is being claimed. See MPEP 2173.03. For the purpose of examination, this limitation will be interpreted in view of Applicant’s disclosure as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Panther Metal’s Squirrel Rocking Target (YouTube video published April 3, 2012; hereinafter Panther) in view of Goldfarb (US Patent No. 3,161,417, hereinafter Goldfarb).
Regarding claims 14 and 15, Panther discloses a resetting gun target (see annotated image below) comprising: a first rocking member (A); a second rocking member (B); a connector (C), the first rocking member (A) and the second rocking member (B) being joined to the connector (C); and a target panel (D) attached directly to the connector (C) and disposed to be substantially perpendicular to the first and second rocking members (A, B; since the rocking members A, B run front-to-back and the target panel D is perpendicular to the front-to-back direction), wherein the first rocking member (A), the second rocking member (B), the connector (C), and the target panel (D) are constructed from a ballistic resistant material which withstands metallic projectile strikes delivered by gunfire (audio at 0:17-0:28: “made from 1/4-inch steel; other models are also available in 3/8-inch steel and also 1/2-inch steel”).

    PNG
    media_image1.png
    504
    617
    media_image1.png
    Greyscale

Panther does not teach the first rocking member includes one or more target paddles oriented in a plane parallel to a plane defined by the first rocking member (claim 14) and the second rocking member includes one or more target paddles (claim 15). However, to solve the problem of preventing a rocking member from toppling over when rocked (the same problem confronting the inventor; see Specification, para. 0040), Goldfarb teaches (Fig. 2) that it is known to provide at least one paddle (stop 40, Fig. 2) on each of two rocking members (rocker elements 38), in order to prevent the rocking members from toppling over when rocked (col. 1, lines 53-55), the paddles (40) being oriented in a plane defined by the respective rocking member (38, Fig. 2; see note on claim interpretation in rejection under 35 USC 112(b) above) claims 14 and 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rocking target of Panther by including at least one paddle on each of the first and second rocking members in a plane defined by the respective rocking member, as taught by Goldfarb, in order to prevent the rocking target of Panther from toppling over when rocked (Goldfarb, col. 1, lines 53-55). (The examiner notes that the term “target” modifying “paddle” describes an intended use of the paddle and does not further limit the structure of the paddle.)
Regarding claims 17 and 18, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the connector (C) is integral to the target panel (D; being formed together as a complete unit as shown in image above) (claim 17); and a height (H) of the connector (C) is greater than a thickness (1/4 inch thickness of steel) of the connector (C) (claim 18).
Regarding claims 19-25, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the first rocking member (A) includes a first rocking member joining portion (lower end portion A’’ joining rocking member A to connector C) (claim 19); the second rocking member (B) includes a second rocking member joining portion (lower end portion B’’ joining rocking member B to connector C) (claim 20); the connector (C) includes a first joining portion (portion C’ of connector C joined to rocking member A) and a second joining portion (portion C’’ of connector C joined to rocking member B) (claim 21); wherein the connector (C) connects to the first rocking member (A) and the second rocking member (B) at the first rocking member joining portion (A’’) and the second rocking member joining portion (B’’), respectively (claim 22); claim 23); the connector (C) connects to the second rocking member (B) at the second joining portion (C’’) of the connector (C) to form a second joint (at junction of rocking member B and connector C) (claim 24); and the first and second joints (i.e., the junctions of the rocking members A, B with the connector C) are disposed closer to one end of the first and second rocking members (A, B) than another end of the first and second rocking members (A, B; as shown in image above) (claim 25). 
Regarding claim 26, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the target panel (D) is joined to the connector (C, as shown in image above).
Regarding claims 27 and 28, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past the end of the connector (e.g., left edge or right edge of the connector in the image above) as recited in claim 27 or is shorter than the connector as recited in claim 28. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the left end of the connector C and/or the squirrel’s tail extends past the right end of the connector C.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the target panel (D) of Panther to either extend past the end of the connector (e.g., by making the squirrel’s tail slightly longer) (claim 27) or to be shorter than the connector (e.g., by making the squirrel’s tail slightly shorter) (claim 28), since a change in the shape of a prior art In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the connector has not clearly been established in the present record, or claimed.
Regarding claim 29, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past the outermost surface of the first rocking member. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the outermost surface of the first rocking member A.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the target panel (D) of Panther to extend past the outermost surface of the first rocking member (e.g., by making the squirrel’s acorn slightly larger), since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the first rocking member has not clearly been established in the present record, or claimed.
Regarding claim 31, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the first rocking member (A) and the second rocking member (B) are positioned symmetrically to each other in the resetting gun target (as shown in image above).
Regarding claim 32, the modified Panther teaches the claimed invention substantially as claimed, including at least one paddle as taught by Goldfarb, as set forth above for claim 14. Goldfarb further teaches (Fig. 2) the one or more paddles (40) are disposed at an end of the 
Regarding claim 33, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the ballistic resistant material includes steel having a thickness of between 0.25 inches and 0.5 inches (audio at 0:17-0:28: “made from 1/4-inch steel; other models are also available in 3/8-inch steel and also 1/2-inch steel”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Goldfarb, in further view of Richardson (GB 2,477,983 A; hereinafter Richardson).
Regarding claim 16, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not teach one or more additional rocking members. However, in the art of resetting targets, Richardson teaches (Figs. 1A-B) that it is known to include three rocking members (5; pg. 3, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by adding an additional rocking member between the first and second rocking members, as suggested by Richardson, in order to support a larger target panel.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Goldfarb, in further view of Markley (US Patent Pub. 2011/0074110, hereinafter Markley).
Regarding claim 30, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not explicitly teach the target panel is connected to the connector with fasteners. However, in the art of resetting targets, Markley 
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are set forth above in response to Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 23, 2021/